One Hundred Tenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Thursday, the fourth day of January, two thousand and sevenS. 863IN THE SENATE OF THE UNITED
		  STATESAN ACTTo amend title 18, United States Code, with
		  respect to fraud in connection with major disaster or emergency
		  funds.1.Short titleThis Act may be cited as the
			 Emergency and Disaster Assistance
			 Fraud Penalty Enhancement Act of 2007.2.Fraud in connection with major disaster or
			 emergency benefits(a)In generalChapter 47 of title 18, United States Code,
			 is amended by adding at the end the following:1040.Fraud in connection with major disaster or
				emergency benefits(a)Whoever, in a circumstance described in
				subsection (b) of this section, knowingly—(1)falsifies, conceals, or covers up by any
				trick, scheme, or device any material fact; or(2)makes any materially false, fictitious, or
				fraudulent statement or representation, or makes or uses any false writing or
				document knowing the same to contain any materially false, fictitious, or
				fraudulent statement or representation,in any matter involving any benefit
				authorized, transported, transmitted, transferred, disbursed, or paid in
				connection with a major disaster declaration under section 401 of the Robert T.
				Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) or an
				emergency declaration under section 501 of the Robert T. Stafford Disaster
				Relief and Emergency Assistance Act (42 U.S.C. 5191), or in connection with any
				procurement of property or services related to any emergency or major disaster
				declaration as a prime contractor with the United States or as a subcontractor
				or supplier on a contract in which there is a prime contract with the United
				States, shall be fined under this title, imprisoned not more than 30 years, or
				both.(b)A circumstance described in this subsection
				is any instance where—(1)the authorization, transportation,
				transmission, transfer, disbursement, or payment of the benefit is in or
				affects interstate or foreign commerce;(2)the benefit is transported in the mail at
				any point in the authorization, transportation, transmission, transfer,
				disbursement, or payment of that benefit; or(3)the benefit is a record, voucher, payment,
				money, or thing of value of the United States, or of any department or agency
				thereof.(c)In this section, the term
				benefit means any record, voucher, payment, money or thing of
				value, good, service, right, or privilege provided by the United States, a
				State or local government, or other
				entity..(b)Clerical amendmentThe table of sections for chapter 47 of
			 title 18, United States Code, is amended by adding at the end the following new
			 item:1040. Fraud in connection with
				major disaster or emergency
				benefits..3.Increased criminal penalties for engaging
			 in wire, radio, and television fraud during and relation to a presidentially
			 declared major disaster or emergencySection 1343 of title 18, United States
			 Code, is amended by inserting: occurs in relation to, or involving any
			 benefit authorized, transported, transmitted, transferred, disbursed, or paid
			 in connection with, a presidentially declared major disaster or emergency (as
			 those terms are defined in section 102 of the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act (42 U.S.C. 5122)), or after
			 If the violation.4.Increased criminal penalties for engaging
			 in mail fraud during and relation to a presidentially declared major disaster
			 or emergencySection 1341 of
			 title 18, United States Code, is amended by inserting: occurs in
			 relation to, or involving any benefit authorized, transported, transmitted,
			 transferred, disbursed, or paid in connection with, a presidentially declared
			 major disaster or emergency (as those terms are defined in section 102 of the
			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5122)), or after If the violation.5.Directive to Sentencing Commission(a)In generalPursuant to its authority under section
			 994(p) of title 28, United States Code, and in accordance with this section,
			 the United States Sentencing Commission forthwith shall—(1)promulgate sentencing guidelines or amend
			 existing sentencing guidelines to provide for increased penalties for persons
			 convicted of fraud or theft offenses in connection with a major disaster
			 declaration under section 401 of the Robert T. Stafford Disaster Relief and
			 Emergency Assistance Act (42 U.S.C. 5170) or an emergency declaration under
			 section 501 of the Robert T. Stafford Disaster Relief and Emergency Assistance
			 Act (42 U.S.C. 5191); and(2)submit to the Committee on the Judiciary of
			 the Senate and the Committee on the Judiciary of the House of Representatives
			 an explanation of actions taken by the Commission pursuant to paragraph (1) and
			 any additional policy recommendations the Commission may have for combating
			 offenses described in that paragraph.(b)RequirementsIn carrying out this section, the
			 Sentencing Commission shall—(1)ensure that the sentencing guidelines and
			 policy statements reflect the serious nature of the offenses described in
			 subsection (a) and the need for aggressive and appropriate law enforcement
			 action to prevent such offenses;(2)assure reasonable consistency with other
			 relevant directives and with other guidelines;(3)account for any aggravating or mitigating
			 circumstances that might justify exceptions, including circumstances for which
			 the sentencing guidelines currently provide sentencing enhancements;(4)make any necessary conforming changes to
			 the sentencing guidelines; and(5)assure that the guidelines adequately meet
			 the purposes of sentencing as set forth in section 3553(a)(2) of title 18,
			 United States Code.(c)Emergency authority and deadline for
			 commission actionThe
			 Commission shall promulgate the guidelines or amendments provided for under
			 this section as soon as practicable, and in any event not later than the 30
			 days after the date of enactment of this Act, in accordance with the procedures
			 set forth in section 21(a) of the Sentencing Reform Act of 1987, as though the
			 authority under that Act had not expired.Speaker of the House of RepresentativesVice President of the United States and President of the Senate